Case 8:19-cv-03097-VMC-TGW Document 63 Filed 02/12/21 Page 1 of 5 PageID 855




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   STEFFANIE A.,

               Plaintiff,

   v.                                 Case No. 8:19-cv-3097-VMC-TGW

   GOLD CLUB TAMPA, INC.,
   MICHAEL TOMKOVICH,
   DOE MANAGERS 1-3, and
   DOES 4-100,

             Defendants.
   ______________________________/
                                   ORDER
         This matter comes before the Court upon consideration of

   the Joint Motion for Approval of FLSA Settlement (Doc. # 59),

   filed by Plaintiff Steffanie A. and Defendants on January 22,

   2021. The Court grants the Motion and dismisses Steffanie

   A.’s claim with prejudice.

   I.    Background

         Plaintiff Steffanie A. filed this Fair Labor Standards

   Act (FLSA) case against Defendants (collectively, Gold Club)

   on December 17, 2019, alleging violations of the minimum wage

   and overtime provisions of the FLSA. (Doc. # 1). On January

   20, 2020, Gold Club moved to compel arbitration, claiming

   that Steffanie A.’s dispute was subject to an arbitration

   agreement. (Doc. # 11). The Court granted the motion, stayed
Case 8:19-cv-03097-VMC-TGW Document 63 Filed 02/12/21 Page 2 of 5 PageID 856




   the proceedings as to Steffanie A., and directed Steffanie A.

   to submit her claims to arbitration. (Doc. # 19). The Court

   directed the parties to file a joint status report on the

   status of the arbitration every sixty days. (Id.).

         On December 28, 2020, the parties filed a status report

   indicating they conducted an arbitration via the American

   Arbitration Association (AAA) and came to a resolution. (Doc.

   # 54). The parties now seek approval of the FLSA settlement.

   (Doc. # 59).

         On February 2, 2021, the Court directed the parties to

   provide more information as to the attorneys’ billing records

   and Steffanie A.’s estimated unpaid wages. (Doc. # 61). The

   parties filed a joint response on February 9, 2021. (Doc. #

   62). The Motion is now ripe for review.

   II.   Analysis

         Steffanie A. alleges that Gold Club violated the unpaid

   wage provisions of the FLSA. Accordingly, any settlement

   reached between the parties is subject to judicial scrutiny.

   See Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350,

   1353 (11th Cir. 1982). Although the parties continue to have

   “strenuously different opinions” about the merits of the

   case, including the classification of dancers as employees,

   after a full day of arbitration they were able to arrive at



                                     2
Case 8:19-cv-03097-VMC-TGW Document 63 Filed 02/12/21 Page 3 of 5 PageID 857




   a resolution. (Doc. # 59 at 2, 6). The parties have reached

   a settlement wherein it is agreed that Steffanie A. will

   receive $10,000 in damages. (Doc. # 59 at 3).

         According to a declaration from Steffanie A.’s counsel,

   this amount is consistent with her estimated unpaid wages.

   Specifically, the declaration notes:

         [Steffanie A.’s] claims under the FLSA went back to
         December 17, 2016, three years before the filing of
         her Complaint, until she left in January 2018.
         [Steffanie A.] worked approximately 20 to 25
         shifts. [Steffanie A.] estimated her damages to be
         in the $8,000 to $10,000 range and was going to
         request that from the arbitrator.

   (Doc. # 59-1 at ¶ 4).

         Furthermore, this amount is consistent with Gold

   Club’s employee logs, which reflect that from December

   2016 to January 2018, Steffanie A. worked twenty shifts

   totaling    approximately    126   hours.       (Doc.    #   62-2).

   Accordingly, the Court is satisfied that Steffanie A. is

   receiving    her   full   unpaid       wages.   See     Zegers   v.

   Countrywide Mortg. Ventures, LLC, 569 F. Supp. 2d 1259,

   1261 (M.D. Fla. 2008) (noting that the goal of the FLSA

   is to ensure the “wronged employee should receive [her]

   full wages” (citation omitted)).

         It has also been agreed that Steffanie A.’s counsel will

   receive $40,000 in attorney’s fees and costs. (Doc. # 59 at



                                      3
Case 8:19-cv-03097-VMC-TGW Document 63 Filed 02/12/21 Page 4 of 5 PageID 858




   3). The parties represent that they “negotiated [Steffanie

   A.’s] damages first, then negotiated the [attorneys’] fees

   pursuant to Bonetti v. Embarq Management Company, 715 F. Supp.

   2d 1222, 1228 (M.D. Fla. 2019).” (Id. at 2). Although the

   Court finds the attorneys’ hourly rates and hours billed

   excessive for the region, at this juncture, the Court will

   not set aside this aspect of the settlement, which was agreed

   upon by experienced counsel and which compensates Steffanie

   A. in full.

         Therefore, pursuant to Bonetti, and other governing law,

   the Court approves the compromise reached by the parties in

   an effort to amicably settle this case.1 715 F. Supp. 2d at

   1228. The settlement is fair on its face and represents a

   reasonable compromise of the parties’ dispute.


   1 In Bonetti, the court explained: “if the parties submit a
   proposed FLSA settlement that, (1) constitutes a compromise
   of the plaintiff's claims; (2) makes a full and adequate
   disclosure of the terms of settlement, including the factors
   and reasons considered in reaching same and justifying the
   compromise of the plaintiff’s claims; and (3) represents that
   the plaintiff’s attorneys’ fee was agreed upon separately and
   without regard to the amount paid to the plaintiff, then,
   unless the settlement does not appear reasonable on its face
   or there is reason to believe that the plaintiff’s recovery
   was adversely affected by the amount of fees paid to his
   attorney, the Court will approve the settlement without
   separately considering the reasonableness of the fee to be
   paid to plaintiff’s counsel.” 715 F. Supp. 2d at 1228.




                                     4
Case 8:19-cv-03097-VMC-TGW Document 63 Filed 02/12/21 Page 5 of 5 PageID 859




         Accordingly, it is

         ORDERED, ADJUDGED, and DECREED that:

   (1)   The   parties’    Joint   Motion    for   Approval   of   FLSA

         Settlement (Doc. # 59) is GRANTED.

   (2)   The parties’ settlement, wherein Steffanie A. is to

         receive $10,000 and her counsel is to receive $40,000,

         is approved.

   (3) Steffanie A.’s claim is dismissed with prejudice.

         DONE and ORDERED in Chambers, in Tampa, Florida, this

   12th day of February, 2021.




                                     5
